     Case 1:19-cv-00066-SPW-TJC Document 66 Filed 02/26/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


FRIENDS OF THE CRAZY                              CV 19-66-BLG-SPW-TJC
MOUNTAINS, a public land
organization, et al.,
                                                  ORDER
                     Plaintiffs,

         vs.

MARY ERICKSON, in her official
capacity as Forest Supervisor for the
Custer Gallatin National Forest, et al.,


                     Defendants.

         Defendants M Hanging Lazy 3, LLC and Henry Guth, Incorporated move

for the admission of Jonathan Wood to practice before this Court in this case with

Ethan W. Blevins to act as local counsel. Mr. Wood’s application appears to be in

order.

         Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion to admit

Jonathan Wood pro hac vice is GRANTED on the condition that Mr. Wood shall

do his own work. This means that Mr. Wood must do his own writing, sign his

own pleadings, motions, and briefs, and appear and participate personally.

Counsel shall take steps to register in the Court’s electronic filing system (“CM-
     Case 1:19-cv-00066-SPW-TJC Document 66 Filed 02/26/21 Page 2 of 2



ECF”). Further information is available on the Court’s website,

www.mtd.uscourts.gov, or from the Clerk’s Office.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Wood, within fifteen (15) days of the date of this Order, files a pleading

acknowledging his admission under the terms set forth above.

      DATED this 26th day of February, 2021.

                                       __________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
